In an action on a promissory note, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated February 18, 1975, as, upon reargument, adhered to its prior determination granting summary judgment to the United States of America, thereby affording it priority in its Federal tax lien over plaintiff’s attachment levy, as regards funds belonging to the taxpayer-judgment debtor and reposing in the hands of a garnishee. Order affirmed insofar as appealed from, without costs or disbursements. Plaintiff erroneously seeks to establish priority over a Federal tax lien through the application of State law (CPLR 5234), whereas *709Federal law, which is solely determinative of the issue, confers priority upon the United States (see Aquilino v United States, 363 US 509; United States v Acri, 348 US 211; United States v Security Trust & Sav. Bank, 340 US 47; US Code, tit 26, §§ 6321-6323; see, also, Matter of Mintz v Fischer, 19 AD2d 36). Accordingly, plaintiff cannot prevail. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.